DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on October 1, 2021.
Currently, claims 1, 4-5, 8-9, 11, 13-16, and 18-21 are pending in the instant application. Claims 13-16 and 18-21 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1, 4-5, 8-9, and 11 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 U.S.C. 102
Claims 1, 4, and 11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. for the reasons as set forth in the Office action mailed on July 2, 2021 and for the reasons set forth below. 
on October 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Zhang’s composition has two sgRNAs thus does not anticipate claims 1, 4, and 11 that are amended to recite “consisting of”. In response, it is noted that claims 1, 4, and 11 recite a “vector comprising” the recited elements, wherein the transitional phrase “comprising” does not exclude unrecited elements such as an additional sgRNA as explained in the last Office action. 
Accordingly, the claim amendments filed on October 1, 2021 are not sufficient to overcome the rejection of claims 1, 4, and 11.

Claims 1, 4, and 11 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Froelich et al. for the reasons as set forth in the Office action mailed on July 2, 2021 and for the reasons set forth below. 
Applicant's arguments filed on October 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Froelich does not use a Cas9 nickase by pointing out paragraphs 0019 and 0023 and Froelich’s paragraphs 0080-0090 describe use of two Cas9 nickases thus Froelich does not teach the claims consisting of the recited elements. In response, it is noted that Froelich’s disclosure of an alternative embodiment such as use of ZFP-TF in paragraphs 0019 and 0023 does not negate the disclosure pertaining to a CRISPR/Cas system comprising a Cas9 nickase, which is taught to “cleave one strand of the DNA”, whereas use of two Cas9 nickases is taught to “create a double strand break.” See paragraph 0080. In addition, claims 1, 4, and 11 recite a “vector comprising” thus does not exclude another Cas9 nickase. 
In view of the foregoing, this rejection is maintained. 

        New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103

Claims 1, 4-5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (Scientific Reports, 2014, 4:5400) in view of Zhang (US 2014/0234972 A1, of record), Wang et al. (PLOS ONE, 2014, 9(12):e115987, of record) and Froelich et al. (US 2015/0335708 A1, of record).
Solely for compact prosecution purpose, the instantly claimed subject matter will be interpreted as being limited to only the expressly recited elements. 
Sakuma discloses a vector having only one gRNA and only one Cas9 nickase. See the following copied from Figure 1.

    PNG
    media_image1.png
    118
    253
    media_image1.png
    Greyscale
	Sakuma teaches that “the structure of a CRISPR/Cas9 expression vector harboring single gRNA and Cas9 expression cassettes” is retained. See page 1.
Sakuma does not teach that the gRNA recognizes a CAG repeat sequence. 
Sakuma does not teach that the gRNA and Cas9 nickase are in separate vectors. 
Zhang teaches a CRISPR/Cas9 viral vector system for correcting a gene/DNA comprising a guide sequence of 15-20 nucleotides in length hybridizing to the target gene/DNA sequence that is upstream of 5’-NGG PAM and a Cas9 protein that is a nickase cleaving only one strand of the DNA, wherein the gene is a trinucleotide repeat disorder gene (e.g., HTT), wherein the vector can be lentivirus vector. Zhang teaches that the vector system can be formulated as a kit with instructions and that the vector system can be used to treat the disorder 
Wang teaches that CRISPR/Cas9-based gene editing system can be utilized by a single lentiviral vector expressing both Cas9 and an sgRNA or by two individual lentiviral vectors, wherein one vector expresses Cas9 and the other vector expresses a target-specific sgRNA. See Figures 1A and 7A; page 22.
Froelich teaches that CAG triplet repeat sequence of the HTT gene causes Huntington’s disease. See paragraph 0004.
It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate Sakuma’s CRISPR/Cas9 expression vector harboring only a single gRNA and a single Cas9 nickase as a kit or a pharmaceutical composition, wherein the gRNA is targeted to a CAG repeat sequence. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because formulating a CRISPR/Cas9 expression vector targeted to an HTT trinucleotide repeat disorder gene as a kit or a pharmaceutical composition was an art-recognized goal as evidenced by Zhang, who also taught that the target sequence is upstream of the PAM sequence, wherein a CAG triplet repeat sequence was an art-recognized HTT triplet sequence as taught by Froelich. It would also have been obvious to one of ordinary skill in the art to make two individual lentiviral vectors each separately expressing the Cas9 nickase and the CAG repeat-targeting guide RNA, because a single lentiviral vector comprising Cas9 and sgRNA and two individual lentiviral vectors each separately expressing Cas9 and sgRNA were art-recognized design alternatives as taught by Wang. 
Accordingly, claims 1, 4-5, 8-9, and 11 taken as a whole would have been prima facie obvious before the effective filing date. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/DANA H SHIN/Primary Examiner, Art Unit 1635